



























CSP ALPHA HOLDINGS PARENT PTE LTD AND
CSP ALPHA MIDCO PTE LTD























--------------------------------------------------------------------------------



MANAGEMENT SERVICES AGREEMENT







--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





THIS AGREEMENT is dated 22nd November 2017


BETWEEN:


(1)
CSP ALPHA HOLDINGS PARENT PTE LTD, a company incorporated under the laws of
Singapore with registration number 201725081Z and registered office at 160
Robinson Road, #10-01, SBF Center, Singapore 068914 (the “HoldCo/Manager”); and



(2)
CSP ALPHA MIDCO PTE LTD, a company incorporated under the laws of Singapore with
registration number 201726883N and registered office at 160 Robinson Road,
#10-01, SBF Center, Singapore 068914 (the “MidCo”).



INTRODUCTION


(A)
The HoldCo is the sole shareholder of MidCo and the MidCo is a wholly owned
subsidiary of the HoldCo.

(B)
The Midco, desires to appoint the HoldCo as the Manager to provide the Services
(as defined herein) and the Manager desires to render such Services to the MidCo
in consideration of a management fee and other compensation as hereinafter
specified.



(C)
This Agreement is entered into in consideration of the desire of the parties to
agree on the terms in connection with the provision of the Services.



IT IS HEREBY AGREED AS FOLLOWS:


1.
APPOINTMENT AND FUNCTIONS



1.1
The MidCo hereby confirms the appointment of the HoldCo as Manager to provide
the general assistance and management services specified hereinbelow and subject
to the terms and conditions set forth in this Agreement, and the Manager accepts
such appointment.



1.2
The effective date of this Agreement shall be 22nd November 2017.



1.3
The MidCo hereby appoints the Manager to provide management and advisory
services as set out below (the “Services”) and the Manager hereby accepts such
appointment:



(a)
analysis and evaluation of potential investments and divestments;



(b)
structuring of acquisitions and divestments;



(c)
assist in identification and arranging of sources of financing;



(d)
supervision of the preparation and review of all documents required in
connection with the acquisition, divestment or financing of investments; and








--------------------------------------------------------------------------------





(e)
monitoring the performance of the portfolio company and, where appropriate,
providing advice to the management of portfolio company.



1.4
In carrying out its duties under this Agreement, the Manager shall at all times
comply with the provisions of this Agreement. In addition to the services of its
own staff, the Manager may appoint one or more advisers or sub-managers to
provide the advisory services and/or management services and shall arrange for
and coordinate the services of other professionals and consultants.



2.
MANAGER’S POWER TO DELEGATE



Without prejudice to the provisions herein, the Manager may in the execution and
exercise of all or any of its rights, authorities, powers, duties and
obligations under this Agreement act by a director, officer or employee for the
time being of the Manager and may also delegate by power of attorney, board
resolution, or otherwise to any person(s) or entities all or any of the rights,
authorities, powers, duties and obligations vested in the Manager by this
Agreement and such delegation may be made upon such terms and conditions,
including the power to sub-delegate, and subject to such regulations as the
Manager may think fit; provided that the Manager shall remain liable for the
performance of its obligations by any such delegate and the MidCo shall not
incur additional costs as a result of such delegation other than such costs and
expenses payable by the MidCo under this Agreement.


3.
MANAGEMENT FEE AND EXPENSES



3.1
In consideration of the Services to be provided by the Manager, the MidCo shall
pay, to the Manager a management fee of USD 400,000 per annum (the “Management
Fee”) and also reimburse the Manager for all costs and expenses reasonably
incurred by the Manager (the “Expenses”) in connection with the provision of the
Services.



The Management Fee and Expenses shall be payable on a quarterly basis.


4.
GENERAL CONDITIONS



The Manager shall, in performing its duties hereunder, serve in good faith. In
exercising the powers and authorities hereby conferred on it, the Manager shall:


(a)
protect and promote the MidCo's interests;



(b)
observe all applicable laws and regulations ; and



(c)
always act in accordance with good and professional management practice.



The Manager shall be entitled to provide management services to other companies
or entities.


5.
TERM






--------------------------------------------------------------------------------





5.1
This Agreement and the appointment of the Manager hereunder shall terminate
forthwith on the earlier of the termination of the Manager’s appointment by
mutual agreement between the MidCo and the Manager.



5.2
Upon the termination of this Agreement, the Manager shall be entitled to receive
all fees and other monies accrued and due to it up to the date of such
termination.



6.
CONFIDENTIALITY



6.1
The parties shall, severally, at all times respect and protect the
confidentiality of information acquired in consequence of this Agreement except
pursuant to any right or obligation to (as the case may be) to disclose
information under compulsion of law or pursuant to the requirements of competent
regulatory or other governmental authorities.



7.
ASSIGNMENT



This Agreement may not be assigned by either party without the written consent
of the other party.
8.
AMENDMENTS



This Agreement may not be amended without the written consent of each party.


9.
NOTICES



Notices which may or are required to be given hereunder by any party to another
shall be in writing and sent by hand-delivery, facsimile or pre-paid or
registered post or by e-mail to the relevant party at the physical address,
facsimile number or e-mail address given in this Agreement or such other
physical address, facsimile number or e-mail address as may from time to time be
designated by any party hereto.


10.
COUNTERPARTS



This Agreement may be executed in any number of counterparts, each of which when
executed shall constitute an original and when taken together shall constitute
one and the same agreement.


11.
GOVERNING LAW



The provisions of this Agreement shall be governed by and construed in
accordance with the laws of Singapor


[Signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties acting through their authorised signatories have
executed this Agreement on the date first above written




For, CSP ALPHA HOLDINGS PARENT PTE LTD
EXECUTED BY






By:    /s/ Sanjay Chakrabary /s/ Bharat Rao     Name: Sanjay Chakrabarty and
Bharat Rao Title: Directors




For, CSP ALPHA MIDCO PTE LTD
EXECUTED BY






By: /s/ Mukesh Sharda /s/ Bharat Rao         Name: Mukesh Sharda and Bharat Rao
Title: Directors



